Citation Nr: 1616864	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  07-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for bilateral hearing loss prior to October 27, 2008; higher than 40 percent from October 27, 2008 to August 11, 2013; higher than 50 percent from August 12, 2013 to July 13, 2014 and higher than 40 percent from July 14, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3. Entitlement to a rating in excess of 30 percent for service-connected asthma.


REPRESENTATION

Veteran represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1961. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In February 2014, the Veteran testified at a Board hearing at the RO via videoconference.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a rating in excess of 30 percent for service-connected asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period prior to October 27, 2008, the Veteran's service-connected bilateral hearing loss was manifested by no worse than level II hearing acuity in the right ear and level XI hearing acuity in the left ear; for the period from October 27, 2008 to August 11, 2013, the Veteran's service- connected bilateral hearing loss was manifested by no worse than level V hearing acuity in the right ear and level X hearing acuity in the left ear; for the period from August 12, 2013 to July 13, 2014, the Veteran's service- connected bilateral hearing loss was manifested by no worse than level VI hearing acuity in the right ear and level XI hearing acuity in the left ear; for the period from July 14, 2014 to November 20, 2014, the Veteran's service- connected bilateral hearing loss was manifested by no worse than level IV hearing acuity in the right ear and level XI hearing acuity in the left ear; for the period from November 21, 2014 to December 13, 2015, the Veteran's service- connected bilateral hearing loss was manifested by no worse than level VI hearing acuity in the right ear and level XI hearing acuity in the left ear; for the period from December 14, 2015, the Veteran's service- connected bilateral hearing loss has been manifested by no worse than level IV hearing acuity in the right ear and level XI hearing acuity in the left ear.

2.  The probative evidence of record indicates the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for bilateral hearing loss, prior to October 27, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).
 
2.  The criteria for a rating higher than 40 percent for bilateral hearing loss, for the period from October 27, 2008 to August 11, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).
 
3.  The criteria for a rating higher than 50 percent for bilateral hearing loss, for the period from August 12, 2013 to July 13, 2014, have not been met.  38 U.S.C.A. §§1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).
 
4.  The criteria for a rating higher than 40 percent for bilateral hearing loss, for the period from July 14, 2014 to November 20, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

5.  The criteria for a 50 percent rating, but no higher, for bilateral hearing loss have been met for the period from November 21, 2014 to December 13, 2015.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

6.  The criteria for a rating higher than 40 percent for bilateral hearing loss, for the period from December 14, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

7.  Entitlement to TDIU is denied.  38 C.F.R. § 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in August 2006.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Various post-service medical records from the periods under review are associated with the claims file, and VA examinations have been conducted that are adequate to adjudicate the issues on appeal.

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issues on appeal were identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings

The Veteran filed the instant claim for an increased rating for bilateral hearing loss in June 2006, seeking an evaluation in excess of the 10 percent evaluation then assigned.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.   	 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness. 3 8 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Prior to October 27, 2008

An August 28, 2006 VA audiological examination showed puretone thresholds of 40, 45, 50, and 80 decibels in the right ear and 70, 80, 85, and 105 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  The average puretone threshold was 54 decibels in the right ear and 85 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 16 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level XI hearing loss in the left ear.  Where hearing loss is at Level II in one ear and Level XI in the other, a 10 percent disability rating is assigned under Table VII.  38 C.F.R. § 4.86.  The Board notes that the August 28, 2006 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R.      §§ 4.85, 4.86.

As the August 28, 2006 testing results noted above do not yield findings to support assignment of a rating in excess of 10 percent for bilateral hearing loss, the Veteran is not entitled to a rating in excess of 10 percent for bilateral hearing loss for the period prior to October 27, 2008.  38 C.F.R. §§ 4.7, 4.21.

From October 27, 2008 to August 11, 2013

An October 27, 2008 VA audiological examination showed puretone thresholds of 55, 55, 65, 75 decibels in the right ear and 90, 105, 105, and 105 decibels in the left ear at the specified frequencies.  The average puretone threshold was 63 decibels in the right ear and 101 decibels in the left ear.  Although the Maryland CNC speech discrimination test was not used in conducting speech audiometry, the puretone thresholds were all over 55 decibels, enabling application of Table VIA, which does not require consideration of speech recognition ability.  Under Table VIA, the Veteran's audiometric scores result in Level V hearing loss in the right ear and Level X hearing loss in the left ear.  Where hearing loss is at Level V in one ear and Level X in the other, a 40 percent disability rating is assigned under Table VII.  38 C.F.R. § 4.86.  

The next audiogram of record was conducted during a January 7, 2011 VA examination.  It showed puretone thresholds of 40, 55, 60, and 70 decibels in the right ear and 105, 105, 105, and 105 decibels in the left ear at the specified frequencies.  Average puretone thresholds were 56 decibels in the right ear and 105 decibels in the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 0 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level XI hearing loss in the left ear.  Where hearing loss is at Level I in one ear and Level XI in the other, a 10 percent rating is assigned under Table VII. The Board notes that the January 7, 2011 audiogram results do not establish the requisite criteria for application of Table VIA. See 38 C.F.R. §§ 4.85, 4.86.

As the October 27, 2008 and January 7, 2011 testing results noted above do not yield findings to support assignment of a rating in excess of 40 percent for bilateral hearing loss, the Veteran is not entitled to a rating in excess of 40 percent for bilateral hearing loss for the period from October 27, 2008 to August 12, 2013.  38 C.F.R. §§ 4.7, 4.21.

From August 12, 2013 to July 13, 2014

An August 12, 2013 VA audiological examination showed puretone thresholds of 25, 40, 65, and 75 decibels in the right ear and 105, 105, 105, and 105 decibels in the left ear at the specified frequencies.  Average puretone thresholds were 51 decibels in the right ear and 105 decibels in the left.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 0 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear and Level XI in the left ear.  Where hearing loss is at Level VI in one ear and Level XI in the other, a 50 percent rating is assigned under Table VII.  The Board notes that the August 12, 2013 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.

As the August 12, 2013 testing results noted above do not yield findings to support assignment of a rating in excess of 50 percent for bilateral hearing loss, the Veteran is not entitled to a rating in excess of 50 percent for bilateral hearing loss for the period from August 12, 2013 to July 14, 2014.  38 C.F.R. §§ 4.7, 4.21.

From July 14, 2014 to November 20, 2014

A July 14, 2014 VA audiological examination showed puretone thresholds of 45, 60, 75, and 80 decibels in the right ear and 95, 100, 105, and 105 decibels in the left ear at the specified frequencies.  Average puretone thresholds were 65 decibels in the right ear and 101 decibels in the left.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 0 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level XI in the left ear.  Where hearing loss is at Level IV in one ear and Level XI in the other, a 30 percent rating is assigned under Table VII.  The Board notes that the July 14, 2014 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.

The next audiogram of record was conducted during a September 9, 2014 VA examination.  It showed puretone thresholds of 55, 65, 70, and 75 decibels in the right ear and 105, 105, 105, and 105 decibels in the left ear at the specified frequencies.  The average puretone threshold was 66.25 decibels in the right ear and 105 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 0 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level XI hearing loss in the left ear.  

Where hearing loss is at Level IV in one ear and Level XI in the other, a 30 percent disability rating is assigned under Table VII.  However, as the Veteran's puretone thresholds were all over 55 decibels, the findings have also been applied to Table VIA pursuant to 38 C.F.R. § 4.86.  Under Table VIA, the Veteran's audiometric scores result in Level V hearing loss in the right ear and Level XI in the left ear.  Level V hearing loss in one ear and Level XI in the other results in a 40 percent evaluation under Table VII 38 C.F.R. § 4.86.

As the July 14, 2014 and September 9, 2014 testing results noted above do not yield findings to support assignment of a rating in excess of 40 percent for bilateral hearing loss, the Veteran is not entitled to a rating in excess of 40 percent for bilateral hearing loss for the period from July 14, 2014 to November 21, 2014.  38 C.F.R. §§ 4.7, 4.21.

From November 21, 2014 to December 13, 2015

A November 21, 2014 VA audiological examination showed puretone thresholds of 25, 40, 65, and 75 decibels in the right ear and 105, 105, 105, and 105 decibels in the left ear at the specified frequencies.  The average puretone threshold was 51 decibels in the right ear and 105 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and 0 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear and Level XI hearing loss in the left ear.  Where hearing loss is at Level VI in one ear and Level XI in the other, a 50 percent disability rating is assigned under Table VII.  The Board notes that the November 21, 2014 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.

Based on the findings of the November 2014 VA audiological examination, the Board finds that a 50 percent rating is warranted for the Veteran's service-connected bilateral hearing loss for the period from November 21, 2014 to December 14, 2015.  

From December 14, 2015

The most recent audiogram of record was conducted during a December 14, 2015 VA examination.  It showed puretone thresholds of 45, 65, 70, and 75 decibels in the right ear and 105, 105, 105, and 105 decibels in the left ear at the specified frequencies.  The average puretone threshold was 63.75 decibels in the right ear and 105 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 0 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level XI hearing loss in the left ear.  Where hearing loss is at Level IV in one ear and Level XI in the other, a 30 percent disability rating is assigned under Table VII.  The Board notes that the December 15, 2015 audiogram results do not establish the requisite criteria for application of Table VIA.  See 38 C.F.R. §§ 4.85, 4.86.

Based on these audiometric test results, the Board finds that a rating in excess of 40 percent is not warranted for this period.  

All Periods

The Board has carefully considered the Veteran's assertions and other lay statements of record and in no way discounts the Veteran's asserted hearing difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, as noted above, the aforementioned VA examinations of record were conducted in accordance with the requirements for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a) (2015).

The lay statements are both competent and credible in regard to reporting worsening hearing acuity and functional effects.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulties with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems.

Additionally, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, a rating in excess of 10 percent for the period prior to October 27, 2008; a rating in excess of 40 percent from October 27, 2008 to August 11, 2013; a rating in excess of 50 percent for the period from August 12, 2013 to July 13, 2014; a rating in excess of 40 percent for the period from July 14, 2014 to November 20, 2014; a rating in excess of 50 percent for the period from November 21, 2014 to December 13, 2015; and a rating in excess of 40 percent since December 14, 2015 are not warranted.

The Board has also considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected bilateral hearing loss disability.   See Bagwell v. Brown, 9 Vet. App. 15 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2014). 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

In this case, the aforementioned VA examiners of record specifically assessed the effects of the Veteran's hearing loss on his daily activities, noting that the Veteran's hearing loss made it difficult for him to have conversations with others, especially in noisy environments.  The Board finds that the VA examination reports are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Limiting referrals for extraschedular evaluation to considering a veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the veteran's other disabilities.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014).  Therefore, referral for extraschedular consider may also be made to consider the compound/combined impact of multiple service-connected disabilities in determining whether referral for extraschedular consideration is needed.  See id.  

Here, the Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The Veteran reports difficulty hearing and communicating in numerous environments.  This is simply a result of the symptom of reduced hearing acuity which is expressly considered by the schedular rating criteria.  There is no evidence in the record of an exceptional or unusual clinical picture as it would be normally expected that an individual with reduced hearing acuity would have difficulty hearing and communicating, especially in noisy environments.  Rather, his description of his bilateral hearing loss symptomatology is consistent with the degree of disability addressed by his evaluations.  

The Board takes further notice that the Veteran is currently service-connected for other disabilities aside from his bilateral hearing loss.  Here, the Veteran has not asserted, and the evidence does not indicate, that he experiences a compounding effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Johnson, 762 F.3d 1362; Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions. 

Thus, the Board finds the schedular rating criteria contemplate the Veteran's symptoms of bilateral hearing loss and has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. §3.321(b) (1) is not warranted.

III. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R.               §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a). 

In this case, the Veteran contends that he is unable to be employed due to his service-connected disabilities. 

The Veteran's service-connected disabilities (bilateral hearing loss, diagnosed as left ear otosclerosis with total loss of hearing and right ear hearing loss, is rated at 40 percent, asthma is rated at 30 percent, and tinnitus is rated at 10 percent) result in a total combined rating of 60 percent disabling.  See 38 C.F.R. §§ 4.16(a), 4.25.  Therefore he does not meet the schedular criteria for a TDIU.

When a veteran does not meet the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the evidence does not show that the Veteran is precluded from substantially gainful employment by reason of his service-connected disabilities.

In November 2013, the Veteran submitted a statement by Dr. P. B., which stated, "the Veteran has a lung condition from which he suffers frequent exacerbations.  Although he has not required recent visits to the emergency room, this lung condition is likely to flare up at any time.  He is not a suitable candidate for full time employment."

The July 2014 VA examination report noted that the Veteran had difficulty understanding people in most communication situations.  He stated that "it makes [him] mad, very annoyed, and [he] gets very upset when [he] cannot understand what people are saying."

The September 2014 VA examination report noted that the Veteran's hearing loss impacted the ordinary conditions of daily life, including his ability to work.  The Veteran reported that he had difficulty understanding people in communication situations, especially in noisy environments.

The November 2014 VA examination report reiterates the Veteran's reported difficulty with understanding people in communication situations.

The December 2015 VA examination report again indicates the Veteran's report difficulty understanding people in communication situations without his hearing aid system.

Pursuant to the May 2014 Board remand, the Veteran underwent a VA Social and Industrial Survey examination in October 2014.  The report noted that the Veteran had the capacity to manage his financial affairs.  He received his high school diploma and attended one semester of community college.  He received military special training on radio operations and cryptography.  The report noted that the Veteran was retired and last worked in 2005 as a Frito Lay vendor.  When asked if there was evidence that his disabilities impacted his decision to retire, the Veteran stated that he believed he was looked over for opportunities due to his hearing impairment and that he would have retired later if he had full hearing ability.  He further stated that he would have retired later or may have been working now had it not been for his hearing loss and asthma.  The Veteran reported that he was unable to keep up with his housework or yardwork due to his asthma.  The examiner opined that the Veteran was clearly capable to manage his financial affairs as evidenced by his ability to recite his monthly bills and their amounts.  He did such without assistance from his wife.  He stated that all bills were being paid on time.  There was no cognitive or physical impairment that kept him from managing his finances independently.  The examiner referred to the November 2013 statement by Dr. P. B., who stated that "the Veteran has a lung condition which he suffers frequent exacerbations.  Although he has not required recent visits to the emergency room, this lung condition is likely to flare up at any time.  He is not a suitable candidate for full time employment."  The examiner also referred to a September 2014 VA audiological examination report of which the September 2014 VA examiner opined that the Veteran's hearing loss and tinnitus impacts "ordinary conditions of daily life, such as the ability to work, though it does not preclude him from working."  The examiner went on to state that with binaural amplification the Veteran can secure and maintain gainful employment, but only in quiet environments.  The October 2014 examiner of the VA Social and Industrial Survey opined that the Veteran's service-connected disabilities of impaired hearing, asthma, and tinnitus, without regard to his age or the impact of non-service connected disabilities, either alone or in the aggregate, do not wholly preclude him from securing or maintaining substantially gainful employment in light of his work history and level of education.  However, these disabilities do significantly impact his earning capacity.  The examiner explained that for example, the Veteran is skilled in radio operations and communications, and has received special training in this line of work.  However, the nature of this work could present problems for him even with binaural amplification (hearing aids).  If this was the case, he might settle for a lesser skilled job that does not require as concise a hearing ability (i.e. underemployment).  
  
Having reviewed the record, the Board finds that the preponderance of the evidence weighs against finding that the Veteran is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.

The Board has carefully and sympathetically considered the Veteran's description of his limitations caused by his service-connected disabilities.  However, even the Veteran's own statements do not support a finding that he is precluded from substantially gainful employment because of his disabilities; rather, his statements indicate that his hearing disability only limited his promotion potential and that he might have not retired when he did if he did not have a hearing disability.  At no point does the record show, nor does the Veteran contend, that he was unable to obtain and maintain substantially gainful employment because of his service-connected disabilities.  Although a private medical opinion says the Veteran's respiratory condition makes him not suitable for full-time employment, the physician offers no rationale for why this is so.  Accordingly, this opinion has no probative value.  

On the other hand, the VA examination opinions all acknowledge the Veteran's hearing loss disability would have an impact on occupational functioning, but would not preclude the Veteran from employment in a quiet environment.  The Veteran's service-connected disability ratings for his hearing loss and asthma are predicated on impairment of occupational functioning, which is demonstrated here.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  For a TDIU, however, there must be an impairment of occupational functioning to the extent that substantially gainful employment is precluded.  That is not the case here.
 
In summary, while the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the course of the appeal.  As such, the Board finds that remand for referral of consideration of a TDIU on an extraschedular basis is not required.  


ORDER

Entitlement to a rating higher than 10 percent for bilateral hearing loss prior to October 27, 2008 is denied.
 
Entitlement to a rating higher than 40 percent for bilateral hearing loss from October 27, 2008 to August 11, 2013 is denied.
 Entitlement to a rating higher than 50 percent for bilateral hearing loss from August 12, 2013 to July 13, 2014 is denied.

Entitlement to a rating higher than 40 percent for bilateral hearing loss from July 14, 2014 to November 20, 2014 is denied.

Entitlement to a rating of 50 percent, but no higher, for bilateral hearing loss is granted from November 21, 2014 to December 13, 2015, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating higher than 40 percent for bilateral hearing loss, since December 14, 2015 is denied.

Entitlement to a TDIU is denied.


REMAND

In February 2016, the RO continued the Veteran's 30 percent rating for his service-connected asthma.  In March 2016, the Veteran submitted a Notice of Disagreement (NOD).  Thus, VA is now required to send the Veteran a statement of the case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30; see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative addressing the issue of entitlement to a rating in excess of 30 percent for asthma.  The case should then be returned to the Board only if an appeal is properly perfected. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


